[Cite as State v. Moody, 2021-Ohio-1923.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

 STATE OF OHIO,                                  CASE NO. 2021-L-052

                  Plaintiff-Appellee,
                                                 Criminal Appeal from the
         -v-                                     Court of Common Pleas

 RICKY LEE MOODY, JR.,
                                                 Trial Court No. 2018 CR 000866
                  Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                       Decided: June 7, 2021
                                    Judgment: Appeal Dismissed


 Charles Coulson, Lake County Prosecutor, Lake County Administration Building, 105
 Main Street, P.O. Box 490, Painesville, OH 44077 (For Plaintiff-Appellee).

 Ricky Lee Moody, Jr., pro se, PID#: A770-961, Grafton Correctional Institution, 2500
 South Avon-Belden Road, Grafton, OH 44044 (Defendant-Appellant).


MATT LYNCH, J.

        {¶1}    On April 28, 2021, appellant, pro se, filed a notice of appeal and motion for

leave to file a delayed appeal. Appellant appeals from the trial court’s March 20, 2020

entry sentencing him to serve five years in prison, concurrently with the Summit County

sentences he is presently serving, after he entered a plea of guilty to aggravated

possession of drugs.

        {¶2}    A timely notice of appeal was due no later than April 20, 2020, which was

not a weekend or a holiday, so the appeal is untimely.
          {¶3}   No brief or response in opposition to the motion has been filed.

          {¶4}   App.R. 5(A) provides, in relevant part:

          {¶5}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

          {¶6}   “(a) Criminal proceedings;

          {¶7}   “(b) Delinquency proceedings; and

          {¶8}   “(c) Serious youthful offender proceedings.

          {¶9}   “(2) A motion for leave to appeal shall be filed with the court of appeals and

shall set forth the reasons for the failure of the appellant to perfect an appeal as of right.

* * *.”

          {¶10} As reasons for the delay in filing his appeal, appellant indicates: 1) he was

“never in receipt of [his] sentencing journal entry from [his] lower court case,” and he was

not notified of his right to appeal and for appointment of counsel; 2) since arriving at the

prison, he has not had access to the law library to file a timely appeal; and 3) the law

librarian could not retrieve a digital copy of the sentencing entry online from the [Lake]

County website, and he had to wait for family and friends to go to the clerk’s office to get

a copy of the entry to mail to him.

          {¶11} A review of the trial court record shows that in the past year, between the

time of appellant’s sentence and his present notice of appeal, appellant filed three pro se

motions for jail time credit and a motion for reconsideration with the trial court.

          {¶12} Not only is appellant’s reason of not having his sentencing entry available

not convincing, but his other reasons fail to justify the delay in filing his appeal.

                                                2

Case No. 2021-L-052
      {¶13} Thus, it is ordered that appellant’s motion for leave to file a delayed appeal

is overruled, and the appeal is dismissed.




MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             3

Case No. 2021-L-052